ACCEPTED
                                                                                       06-15-00114-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                 11/16/2015 3:34:18 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                             NO. 06-15-00114-CR
                                                                  FILED IN
                                                           6th COURT OF APPEALS
GEORGE WASHINGTON                  §          IN THE   COURTTEXARKANA, TEXAS
SHARPER                                                    11/16/2015 3:34:18 PM
                                                                DEBBIE AUTREY
                                   §                                Clerk
VS.                                §          OF APPEALS
                                   §
§STATE OF TEXAS                               SIXTH APPELLATE DISTRICT


  THIRD MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes GEORGE WASHINGTON SHARPER, Appellant in the above

styled and numbered cause, and moves this Court to grant an extension of time to

file appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

      1.     This case is on appeal from the 196th Judicial District Court of Hunt

County, Texas.

      2.     The case below was styled State of Texas v. George Washington

Sharper, Cause No. 28,240.

      3.     Appellant was convicted in Cause 28,240 of Capital Murder and was

sentenced to life in prison without parole in the Texas Department of Corrections,

Institutional Division.

      4.     Notice of appeal was given on July 16, 2015.
      6.     The clerk's record in this case was filed on August 14, 2015; the

reporter's record in this case was filed on August 14, 2015.

      7.     The appellate brief is presently due on November 6, 2015.

      8.     Appellant requests an extension of time of ten (10) days from the

present due date.

      9.     One previous motion for extension of time to file the brief has been

filed and granted in this case.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      A.     Appellant’s case raises several areas of appellate consideration, many

of which are quite complex.

      B.     This is a Capital Murder – non death penalty case. It involves a severe

penalty and all appellate issues should be given sufficient consideration and time to

be developed and properly briefed on appeal.

      C.     Although Appellant’s attorney has spent considerable time thus far,

additional time is needed properly to prepare Appellant’s Brief.

      D.     Appellant’s attorney has spent considerable time in court appearing in

the following cases:

             1. On November 3, 2015 in In the Interest of Uglade Children, Cause
No. 82022 in the 354th District Court of Hunt County, Texas;

            2.     On November 4, 2015 in In the Interest of A.H., Child, Cause

No. 81,688 in the 196th Judicial District Court of Hunt County, Texas;

            3.     On November 4, 2015 in In the Interest of B.P.W., Child, Cause

No. 81,722 in the 196th Judicial District Court of Hunt County, Texas;

            4.     On November 4, 2015 in In the Interest of T.K.H., Child, Cause

No. 80,862 in the 196th Judicial District Court of Hunt County, Texas;

            5.     On November 4, 2015 in In the Interest of A.G., A.G., Jr., And

G.G., Children, Cause No. 81439 in the 196th Judicial District Court of Hunt County,

Texas;

            6.     On November 4, 2015 in State of Texas v. Stephen Robert

Chaney, Cause No. 29,917 in the 354th Judicial District Court of Hunt County,

Texas;

            7.     On November 12, 2015 in In the Interest of A.M.W., Child, Cause

no. 82,395 in the 196th Judicial District Court of Hunt County, Texas;

            8.     On November 12, 2015, in In the Interest of E.M.H., Child,

Cause No. 82.087 in the 196th Judicial District Court of Hunt County, Texas; and

            9.     On November 12, 2015, in In the Interest of J.F., Child, Cause

No. 82,358 in the 196th Judicial District Court of Hunt County, Texas.

      Appellant’s attorney has conferred with Calvin Grogan, Assistant District
Attorney of Hunt County, Texas, and the State does not oppose this Motion.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Third Motion to Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      RENSHAW, DAVIS & FERGUSON, LLP

                                      By:       /s/ Katherine A. Ferguson
                                               Katherine A. Ferguson
                                               (SBN 06918050)

                                      2900 Lee Street, Suite 102
                                      P.O. Box 21
                                      Greenville, Texas 75403-0021
                                      Tel: (903) 454-6050
                                      Fax: (903) 454-4898
                                      Email: fergusk66@gmail.com


                         CERTIFICATE OF SERVICE

      This is to certify that November 16, 2015, a true and correct copy of the above

and foregoing document was served on the Hunt County District Attorney's Office,

Hunt County Courthouse, 4th Floor, Greenville, Texas by hand delivery.

                                             /s/ Katherine A. Ferguson
                                             Katherine A. Ferguson